UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6284



DANIEL STALEY,

                                              Plaintiff - Appellant,

          versus


HARMON, Mental Health Counselor at Kirkland
Correctional Institution R&E Center,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Patrick Michael Duffy, District
Judge. (CA-03-3390-9-23)


Submitted:   June 16, 2004                 Decided:   June 23, 2004


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Staley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Daniel   Staley   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.            See Staley v.

Harmon, No. CA-03-3390-9-23 (D.S.C. Jan. 15, 2004).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                               - 2 -